Citation Nr: 0408460	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03 14-752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the RO.

In statements received in May 2003 and March 2004, the 
veteran raised additional claims for service connection for 
tinnitus and post-traumatic stress disorder (PTSD).  The 
Board, however, does not currently have jurisdiction to 
consider these additional claims.  See 38 C.F.R. § 20.200 
(2003).  So they are referred to the RO for appropriate 
action.  


FINDING OF FACT

There is an approximate balance of favorable and unfavorable 
evidence as to whether the veteran's bilateral hearing loss 
is the result of his service as an aircraft armament 
repairman.


CONCLUSION OF LAW

Giving him the benefit of the doubt, the veteran's bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's September 1968 service medical 
examination, performed upon entering service, reflects that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
5
0
0
-
5

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that his military 
occupational specialty (MOS) was aircraft armament repairman.

The veteran's September 1970 separation medical examination 
reflects that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
20
LEFT
15
0
0
20
20

A September 2000 letter from a private physician includes a 
finding that the veteran's hearing was mildly decreased.

In a March 2002, the veteran filed a claim for service 
connection for hearing loss.  He reported that he had not 
received treatment for this disability.  



A July 2002 RO decision denied the veteran's claim for 
service connection for hearing loss.  He filed a notice of 
disagreement (NOD) in November 2002 and was provided a 
statement of the case (SOC) in January 2003.  In his May 2003 
substantive appeal (VA Form 9), he asserted that, in addition 
to working with and around aircrafts, he also slept in close 
proximity to the runway and helicopter pads.

The report of a December 2003 audiological evaluation 
reflects that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
70
LEFT
15
15
55
65
80

Speech audiometry revealed speech recognition ability of 100% 
in the right ear and of 96% in the left ear.

The audiologist noted that the veteran had unprotected 
occupational noise exposure in service, including acting as a 
helicopter mechanic and operating hand drills and saws.  

According to the audiologist, the veteran reported using 
hearing protection when working in noisy situations, such as 
those produced by the presence of turbine engines.  

The audiologist concluded that, due to the presence of normal 
hearing sensitivity at the time of separation from the 
service, it was not likely that the current hearing loss is 
related to the history of noise exposure in the military.



In a December 2003 ear disease examination report, the 
physician noted that the veteran claimed that he observed a 
decrease in his hearing in 1970 when he completed his time in 
service.  The examiner reported that there was no active 
ear disease present, but that the veteran experienced hearing 
loss.  The examiner concluded that the veteran tested 
positive for hearing loss on his audio test, and that the 
loss was likely secondary to his noise exposure as an 
aircraft repairman while in service.  


II.  Legal Analysis

A.  A Preliminary Matter-The Veterans Claims Assistance Act 
of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the veteran as relevant to his claim has been 
obtained and associated with the other evidence in his claims 
file.  And the VA medical opinions and clinical records on 
file are sufficient to resolve the issue on appeal.  
Moreover, since the Board is granting his claim, in full, 
further discussion of the VCAA and its attendant notice and 
duty to assist provisions would be inconsequential because he 
is receiving the requested benefit, regardless.


B.  Service Connection for Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He essentially contends that his 
hearing loss developed as a result of having served as an 
aircraft armament repairman while on active duty.

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

Service connection may also be granted for chronic 
disabilities, such as sernsorineural hearing loss, if 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Service connection can be granted, as well, for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, indicates the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz). 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94%.  38 C.F.R. § 3.385. 

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a material issue, 
the veteran is given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  This is 
indeed the situation in this particular case as there is an 
approximate balance of favorable and unfavorable evidence 
concerning whether the veteran's current bilateral hearing 
loss is attributable to his service in the military-and, in 
particular, to his time spent on a flight line.  So his claim 
must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

On one hand, the record does not demonstrate the veteran had 
bilateral hearing loss as defined by the provisions of 
38 C.F.R. § 3.385 either during service or within one year of 
his separation from service.  However, his service medical 
records show that he experienced a decline in his audiometric 
testing of pure tone thresholds, in decibels, from the time 
of his September 1968 entrance examination to his September 
1970 separation examination.  Additionally, the audiologist 
who conducted the December 2003 audiology examination did not 
believe the veteran's current hearing loss was related to his 
time in service.  But, in contrast, a December 2003 ear 
disease examiner indicated the veteran's current hearing loss 
is indeed the result of his noise exposure in service as an 
aircraft armament repairman.  So it is just as likely as not 
his hearing loss is attributable to his military service 
in this capacity, meaning service connection is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for bilateral hearing loss 
is granted. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

